Opinion by
Mr. Justice Benjamin R. Jones,
Is the residence of the chancellor of the University of Pittsburgh, owned by the university and located approximately 2% miles from the university campus, exempt from local taxation? The court below held that it was tax exempt. The propriety of that ruling is now before us.
This large residence, with a curtilage of slightly over one acre of land on Beechwood Boulevard, Pittsburgh, was purchased by the university as a residence for its chancellor in June, 1956. The taxing authorities placed the property in a tax exempt status for 1957 and 1958 but, on July 20, 1959, the university was notified that the property was being placed in a taxable status for 1959 at an assessed value of $45,000. The university appealed to the Board of Property Assessment, Appeals and Review of Allegheny County (Board) but the Board denied the appeal. On appeal to the County Court of Allegheny County, Judge Beck, after hearing, directed that the property be placed in a tax exempt status and from that order the County appeals.
The Constitution exempts nothing from taxation but simply permits the General Assembly to exempt within a limited and restricted area: City of New Castle v. Lawrence County, 353 Pa. 175, 44 A. 2d 589. Section 1 of Article IX of the Constitution authorized the Gen*419eral Assembly to exempt from taxation “public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, institutions of purely public charity and real and personal property owned, occupied, and used by any branch, post or camp of honorably discharged soldiers, sailors and marines.” Section 2 of the same Article provides: “All laws exempting property from taxation, other than the property above enumerated shall be void.”
Pursuant to this constitutional authority, the General Assembly under The General County Assessment Law,1 Section 204 provided: “The following property shall be exempt from all county, city, borough, town, township, road, poor and school tax, to wit: ... (c) All hospitals, universities, colleges, seminaries, academies,, associations and institutions of learning, benevolence, or charity, including fire and rescue stations, with the grounds thereto annexed and necessary for the occupancy and enjoyment of the same, founded, endowed, and maintained by public or private charity: Provided, That the entire revenue derived by the same shall be applied to the support and to increase the efficiency and facilities thereof, the repair and the necessary increase of grounds and buildings thereof, and for no other purpose; (1) ... Except as otherwise provided ... all property, real or personal, other than that which is in actual use and occupation for the purposes specified in this section, and all such property from which any income or revenue is derived, other than from recipients of the bounty of the institution or charity, shall be subject to taxation, . . . .”
In the disposition of this appeal we are bound not only by the provisions of the Constitution and the Act of 1933, supra, but also by certain principles well settled in this area of the law. In the first place, a claim*420ant for a tax exemption has the burden of bringing himself within the exemption statute: Wynnefield United Presbyterian Church v. City of Philadelphia, 348 Pa. 252, 35 A. 2d 276; Com. v. Clark, 344 Pa. 155, 25 A. 2d 143. In the second place, statutory provisions exempting property from taxation are subject to a strict, not a liberal, construction (Statutory Construction Act of May 28, 1937, P. L. 1019, §58, 46 PS §558 (5); Y.M.C.A. v. Reading, 402 Pa. 592, 167 A. 2d 469; McGuire v. Pittsburgh School District, 359 Pa. 602, 60 A. 2d 44; Meadville City v. Odd Fellows' Some, 128 Pa. Superior Ct. 180, 193 A. 662) and to this rule of construction there is no exception in the case of property owned by nonprofit educational institutions devoted to educational purposes and objectives.2 In the third place, we must apply the well settled rule that findings of fact of a trial judge, confirmed by the court en banc, have the force and effect of a jury verdict and will not be set aside Unless such findings lack sufficient evidential support. In the fourth place, the fact that the residence of the président, chancellor or head of a university or college is not located on the campus is not controlling: Meadville City v. Allegheny College, 131 Pa. Superior Ct. 343, 200 A. 105. In Meadville, supra, it was held that the residence of the president of Allegheny College was tax exempt from local taxation even though the residence was not on the college grounds, the Court stating (p. 344) : “That the exemption applies even though the building is not an*421nexed or contiguous to the campus or college grounds [citing cases].” Other jurisdictions are in accord: In re Syracuse University, 209 N.Y.S. 329, aff’d. 214 App. Div. 375; Rutgers College v. Piscataway Township, 20 N.J. Misc. 127, 25 A. 2d 248.
On one occasion, our Court has spoken on the tax exemption status of the residence of a college president: County of Northampton v. Lafayette College, 128 Pa. 132, 18 A. 516. In that case the issue was the exemption from taxation of certain dwellings used as residences for professors, the college gardener, the president’s secretary and the president.3 In upholding a tax exemption for all these dwellings the Court assumed as a general proposition “that a president’s house is a necessary part of the plant of every well regulated college . . . .” (p. 140) In Parmentier Trustees’, Appeal, 139 Pa. Superior Ct. 27, 11 A. 2d 690, the Superior Court stated (p. 33) : “Universities, colleges, academies, schools and institutions of learning which come within the statutory classification, are held exempt from taxation . . .; and this exemption extends not only to quarters used for employees and for dormitories and dining halls used for the students but also to buildings . . . used by it to house the president and faculty, [citing cases].” (Emphasis supplied) in White v. Smith, 189 Pa. 222, 42 A. 125, we held that a convent used as a residence for téachers in a parochial school was tax exempt. Cf: Dougherty v. Philadelphia, 314 Pa. 298, 304, 305, 171 A. 583, wherein this Court held that so much of a building, used both as *422the rector’s residence and the office of the rector acting as principal of an adjoining school, as was used as a rectory was taxable.
The real nub of this controversy is the use to which the residence of the chancellor is put.4 The burden was upon the university to establish the primacy of the use of this residence in furtherance of the general purposes of the university. The court below found as a fact that the residence was “used to receive and entertain student organizations, members of the faculty and administrative staff, alumni, donors, members of the Board of Trustees, visiting presidents, deans, faculty and students from colleges and universities of the United States and foreign countries, government officials of the United States and foreign countries, and leaders in the fields of education, the learned professions, science and business” and that the “dominant use of the Chancellor’s official residence5 is that of an integral part of the larger educational functions and objectives of the University of Pittsburgh in accordance with policy determined by the Trustees and executed by the Chancellor.”
The university or college of today is a far cry from “Mark Hopkins at one end of a log and a student on the other”6 of another not too distant day and age. The *423universities and colleges of today are mammoth in the size of their student bodies, faculties and physical equipment compared to the universities and colleges of just several decades ago. Corresponding with this growth has been the enlargement and enhancement of the functions, frontiers and objectives of these institutions. The successful university or college of today cannot remain provincial in outlook but must be national and even international in both outlook and contacts. To a university, such as the University of Pittsburgh, come students, undergraduate and postgraduate, teachers and researchers not only from all over our country but from countries all over the world. To a university such as in the case at bar officials, both of high and low rank, of our own and foreign governments come for aid in research and understanding. The functions of a modern university are and must be almost unbelievably broad in scope and its influence is evident in many and varied fields.
The head of such an institution, whether he be called president or chancellor, represents to the public eye the “image” of the institution. Both an educator and an administrator of the tremendous “business” which any university or college now is, he must also be the official representative to host those who, for one reason or the other, find the university or college a place of interest and, if he is to assume the full scope and responsibility of his duties to the university or college, he must be universal in his contacts. Many years ago the Supreme Judicial Court of Massachusetts in Amherst College v. Assessors, 193 Mass. 168, 170, 79 N.E. 248 stated: “At the same time, the usages and customs of the college impose upon the president certain social obligations. . . . The social observations and usages of the character mentioned are not matters of express requirement or exaction. They are, however, ex-*424peeted of a president in the use of the house, and noncompliance with them unquestionably would subject him to unfavorable comment from the trustees and others, or would, at least, be regarded as a failure on his part to discharge the obligations of hospitality associated with his official position. . . .” The residence of the head of a university or college necessarily renders a real function, tangibly and intangibly, in the life of the institution. While its utility to the purposes and objectives of the institution is incapable of exact measurement and evaluation, it is nonetheless real and valuable.
We have carefully examined the instant record and are satisfied that there is sufficient competent proof of record to support the findings of the trial judge. Bearing in mind the enlarged functions of the modern university or college and its president or chancellor, we are satisfied that the majority of the events for which the residence was utilized during 1957, 1958 and 1959 bore a direct relationship to the proper functioning of the University of Pittsburgh and served its aims and objectives. In our view, the residence of the chancellor fully meets the standard required under both the Constitution and the Act of 1933, supra, to qualify for a tax exempt status.
Order affirmed. Costs on County.

 Act of May 22, 1933, P. L. 853, 72 PS §5020-101 et seq.


 The court below stated, inter alia: “Ordinarily constitutional provisions and statutes exempting property from taxation are strictly construed against those claiming exemptions. However, the rule of strict construction is not involved where property is owned by non-profit educational institutions and devoted to educational purposes and objectives. In such cases a liberal and reasonable construction rather than a strict construction of constitutional provisions and statutes is applied.” In this respect, the court below erred.


 At the time of that appeal the residence of the president was not occupied by the president. There is an intimation that at the time Lafayette did not have a president. The residence had been donated to the college as a residence for the president but was being rented to a stranger to the college at an annual rental of $550, which rent was applied to payment of the general expenses of the college.


 In Mullen v. Commissioners of Erie County, 85 Pa. 288, 292, it was said: “. . . it is the use, not the building, which defines the exemption. But the use which is made of a place is a present fact, not something ideal or in contemplation merely.”


 In this connection it is to be noted that the university furnishes the chancellor with a $10,000 allowance for the expenses of the residence, maintains the residence by the university maintenance staff and pays the costs of all utilities. Five full-time employees at the residence are paid in large part by the university and two student employees live on the premises and act as watchmen.


 Misquoted from a speech given by James A. Garfield at Williams College (1872) : ‘‘A pine bench with Mark Hopkins at one end of it and me at the other is a good enough College for me”.